
	

114 SRES 167 IS: Expressing the sense of the Senate regarding the courageous work and life of Argentinian prosecutor Alberto Nisman, and calling for a swift and transparent investigation into his tragic death in Buenos Aires on January 18, 2015.
U.S. Senate
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 167
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2015
			Mr. Rubio (for himself and Mr. Kirk) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate regarding the courageous work and life of Argentinian prosecutor
			 Alberto Nisman, and calling for a swift and transparent investigation into
			 his tragic death in Buenos Aires on January 18, 2015.
	
	
 Whereas the bombing of the Argentine Israelite Mutual Association (AMIA) in Buenos Aires, Argentina, on July 18, 1994, killed 85 people and wounded more than 300;
 Whereas the AMIA bombing case has been marked by judicial misconduct, and the investigation had reached an impasse in 2004;
 Whereas, in September 2004, Alberto Nisman was appointed as the Special Prosecutor in charge of the 1994 AMIA bombing investigation;
 Whereas, on October 25, 2006, Argentine prosecutors Alberto Nisman and Marcelo Martínez Burgos formally accused the Government of Iran of directing the bombing, and the Hezbollah militia of carrying it out;
 Whereas Ibrahim Hussain Berro, a member of the terrorist group Hezbollah, was identified as the AMIA bomber;
 Whereas Iranians Ali Fallahijan (former Iranian Intelligence Minster), Mohsen Rabbani (former Iranian cultural attaché), Ahmad Reza Asghari (former Iranian Diplomat), Ahmad Vahidi (former Iranian Minister of Defense), Ali Akbar Velayati (former Iranian Foreign Minister), Mohsen Rezaee (former Chief Commander of the Iranian Revolutionary Guards Corps), and Ali Akbar Hashemi Rafsanjani (former President of Iran) were named as the Iranian suspects in the bombing;
 Whereas Imad Fayez Moughnieh (former head of Hezbollah’s external security) was named as a suspect in the bombing;
 Whereas, in November 2007, Interpol voted to put 5 Iranian and 1 Lebanese suspect in the 1994 AMIA attack on its most wanted list;
 Whereas, in 2007, a Guyanese man, Abdul Kadir, plotted to blow up JFK airport in New York and was, according to Mr. Nisman, the most important Iranian agent in Guyana and influenced by Mohsen Rabbani;
 Whereas there are countries in Latin America, especially the group known as the Bolivarian Alliance (ALBA), that actively cooperate with the Government of Iran and maintain special relations with the Islamic Republic at various levels;
 Whereas Iranians and other citizens from the Middle East have received passports from Venezuela or purchased them in other countries of the region associated with ALBA countries;
 Whereas the Government of Iran has allegedly purchased uranium from Venezuela and Bolivia; Whereas Hezbollah, Iran’s proxy, cooperates with drug cartels in Latin America;
 Whereas, in January of 2013, the Argentinian agreement with Iran set up a truth commission to investigate who was really responsible for the bombing, despite the fact that Iran remains the main suspect in such attack;
 Whereas Alberto Nisman was invited to testify before Congress in February 2013, but was prevented by the Government of Argentina, who denied him permission to travel to Washington, DC, to testify;
 Whereas, in May 2013, Prosecutor Alberto Nisman published a 500-page indictment accusing Iran of establishing terrorist networks throughout Latin America, including in Argentina, Brazil, Paraguay, Uruguay, Chile, Colombia, Guyana, Trinidad and Tobago, and Suriname, dating back to the 1980s;
 Whereas, on January 13, 2015, Alberto Nisman alleged in a complaint that Argentinian President Cristina Fernandez de Kirchner and Minister of Foreign Relations Héctor Timerman conspired to cover up Iranian involvement in the 1994 terrorist bombing, and reportedly agreed to negotiate immunity for Iranian suspects and help get their names removed from the Interpol list;
 Whereas Alberto Nisman alleged that Iranian oil was to flow to Argentina in exchange for Iran to purchase large quantities of Argentine grain and had evidence that reportedly included wire-taps of phone calls between people close to Mrs. Kirchner and a number of Iranians, including Mr. Rabbani, the Iranian diplomat;
 Whereas Alberto Nisman was scheduled to present his new findings to the Argentinian Congress on January 19, 2015;
 Whereas Alberto Nisman was found shot in the head in his apartment located in Buenos Aires on January 18, 2015;
 Whereas, Diego Lagomarsino, the prosecutor’s office employee who last saw Alberto Nisman alive and had provided Mr. Nisman with the revolver that was found at Mr. Nisman’s residence, stated that Mr. Nisman had told him that it [the revolver] was for security and that the previous day Antonio Jaimie Stiusso (former head of Argentina’s Intelligence service) had called, warning him to take care of his [Nisman’s] security detail and his daughters’ safety;
 Whereas officials of the Government of Argentina continue to discredit Mr. Nisman, attempting to ruin his reputation;
 Whereas the President of Argentina continues to raise unfounded hypotheses with regard to Mr. Nisman’s findings, including imaginary conspiracies she has suggested were orchestrated by United States hedge funds and other entities she considers hostile to the President of Argentina;
 Whereas an Argentinean Federal court dismissed Nisman’s findings against the President and other officials and later the accusations were dropped by Javier De Luca, another Federal prosecutor;
 Whereas that move has raised questions in Argentina about the objectivity of Mr. De Luca, given his closeness to a group of Ms. Kirchner’s supporters;
 Whereas the ongoing official investigation into Alberto Nisman’s death has yet to determine 2 months later whether his death is a suicide or a homicide;
 Whereas an independent investigation launched by Alberto Nisman’s family has released its own report by forensic experts and forensic pathologists showing that Mr. Nisman’s death was not an accident or suicide, including claims that the prosecutor had been shot in the back of the head, that no gun powder residue was found on his hands, and that Mr. Nisman’s body had been moved to the bathroom once he was shot; and
 Whereas no one has been brought to justice for the death of Alberto Nisman, nor have any of the named Iranian suspects for the AMIA bombing: Now, therefore, be it
		
	
 That the Senate— (1)offers its sincerest condolences to the family of Argentinian prosecutor Alberto Nisman;
 (2)recognizes Alberto Nisman’s courageous work in dedicating his life to the investigation of the bombing of the Argentine Israelite Mutual Association (AMIA) in Buenos Aires, Argentina, which killed 85 people and wounded more than 300;
 (3)calls for a swift, transparent, and internationally backed investigation into Alberto Nisman’s tragic death;
 (4)encourages the public release of the results of the investigation, including the forensic and pathological reports by the government, which would show whether Alberto Nisman took his own life, or if his death is a homicide;
 (5)urges the President to directly offer United States technical assistance to the Government of Argentina in solving the death of Alberto Nisman, as well as the ongoing investigation of the AMIA bombing;
 (6)expresses serious concern about Iran’s terrorist network in Argentina, the United States, and all of the Western Hemisphere, mindful of the findings of Mr. Nisman’s investigation and reports on this matter, and encourages continued investigations of Iranian terrorist networks based on his work;
 (7)urges an independent investigation into the findings of Mr. Nisman regarding the events that led to the memorandum signed between Argentina and Iran;
 (8)likewise expresses serious concerns about attempts by President Cristina Kirchner and her government to discredit Mr. Nisman and raise unfounded hypotheses on Mr. Nisman’s findings and death findings while the work of the courts on this matter still continues; and
 (9)urges the President of the United States to continue to monitor Iran’s activities in Latin America and the Caribbean as it is mandated by the Countering Iran in the Western Hemisphere Act of 2012 (Public Law 112–220).
			
